Citation Nr: 1446811	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  13-18 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a cardiovascular disability to include ischemic heart disease, coronary artery disease (CAD), and congestive heart failure (CHF), claimed as the result of herbicide exposure.  

2. Whether the Veteran submitted a timely notice of disagreement (NOD) with the February 2009 rating decision denying service connection for Type II diabetes mellitus claimed as the result of herbicide exposure.  

3. Entitlement to service connection for chronic kidney disease.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to March 1980.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision as to cardiovascular disability and a November 2012 rating decision as to chronic kidney disease, both issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

As to diabetes mellitus, the St. Petersburg, Florida, RO, in pertinent part, denied service connection in February 2009.  The Veteran submitted a notice of disagreement (NOD) in June 2011 as to both the February 2009 rating decision and the May 2011 rating decision.  The RO determined in June 2011 that the Veteran's NOD was not timely as to the February 2009 rating decision.  In June 2011, the Veteran submitted a NOD as to that June 2011 determination.  In September 2013, the Board remanded the issue of entitlement to service connection for a cardiovascular disorder and whether the Veteran submitted a timely NOD with the February 2009 rating decision denying service connection for Type II diabetes mellitus.  The RO also addressed the issue of diabetes mellitus in the November 2012 rating decision.  The issue of the timeliness of the NOD to the February 2009 rating decision must be resolved before the Board may proceed with the adjudication of the underlying claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A previous remand confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 App. 268, 271 (1998).  The development required by the September 2013 remand has not been performed.  Therefore, this matter must be remanded as to the issues of entitlement to service connection for a cardiovascular disability, and whether the Veteran submitted a timely NOD to the February 2009 rating decision denying service connection for Type II diabetes mellitus.  

As to the claim of entitlement to service connection for chronic kidney disease, the August 2012 VA examiner opined that the Veteran's chronic kidney disease was more likely due to longstanding hypertension and diabetes.  Therefore, it is inextricably intertwined with the issues of entitlement to service connection for cardiovascular disability and type II diabetes mellitus.  All issues inextricably intertwined with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the chronic kidney disease claim must also be remanded.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the National Personnel Record Center (NPRC), the National Archives, the Air Force, and/or any other appropriate records repository and request that it forward (1) copies of all relevant documentation pertaining to the Veteran's flights and other transportation to Ubon Royal Thai Air Force Base (RTAFB) in 1966 and his return to the United States in 1967 or 1968 for incorporation into the record and (2) a copy of a map or other documentation at to the location of the engine shop at Ubon RTAFB.  If no relevant documentation is identified, a written statement to that effect should be prepared and incorporated into the record.  

2.  Issue a SOC to the Veteran and his accredited representative which addresses the issue of whether the Veteran submitted a timely NOD with the February 2009 rating decision denying service connection for Type II diabetes mellitus claimed as the result of herbicide exposure.  The Veteran should be given the appropriate opportunity to respond to the SOC.  

3.  Thereafter, readjudicate the issue of service connection for a cardiovascular disability to include ischemic heart disease, CAD, and CHF claimed as the result of herbicide exposure, as well as the issue of service connection for chronic kidney disease.  If any benefit sought remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



